Exhibit 10.1
 
EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”), effective June 8, 2010, is entered into
by and between Augme Technologies, Inc. (“the Company”), a Delaware corporation,
(the ‘Employer”), and Paul R. Arena, 7510 Colony Drive, Lake Lanier, GA 30041
(the “Employee”).


WITNESSETH:


WHEREAS, Employer is engaged in the interactive media technology and related
businesses, including but not limited to Internet and mobile communications
advertising services, hardware and software development and sales, and
information technology (the “Technologies”); and conducts research,
experimentation, development, and exploitation of related technologies and
engages in other businesses; and


WHEREAS, Employer desires to employ Employee to serve as Chief Executive Officer
and Principal Financial Officer of the Company, and Employee desires to be
employed by Employer in such capacities pursuant to the terms and conditions
hereinafter set forth.


NOW THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is agreed as follows:


1.  EMPLOYMENT: DUTIES AND RESPONSIBILITIES


Employer hereby employs Employee as Chief Executive Officer and Principal
Financial Officer of the Company.  Subject at all times to the direction of the
Board of Directors of the Employer, Employee shall have direct responsibility
over operations, sales marketing, financial accounting and SEC reporting,
operational budgeting, sales costing analysis, billing, and auditor interfacing.
Employee will also perform other services and duties as the Board of Directors
shall determine. Employee’s permanent job sites shall be in the New York, NY and
Los Angeles, CA areas.  Employee shall serve, by mutual consent, in such other
positions and offices of the Employer and its affiliates, if selected, without
any additional compensation.  Employer agrees that as long as Employee is
employed by the Employer, Employer will use its best efforts to cause Employee
to be elected as a Director of the Employer.


Employee shall confer with the Directors, and other Officers of the Company,
regarding ideas and proposals with respect to the overall technological
direction of the Company.


2.  FULL TIME EMPLOYMENT


Employee hereby accepts employment by Employer, upon the terms and conditions
contained herein, and agrees that during the term of this Agreement the Employee
shall devote substantially all of his business time, attention, and energies to
the business of the Employer. Employee, during the term of this Agreement, will
not perform any services for any other business entity, whether such entity
conducts a business which is competitive with the business of Employer or is
engaged in any other business activity; provided, however, that nothing herein
contained shall be construed as (a) preventing Employee from investing his
personal assets in any business or businesses which do not compete directly or
indirectly with the Employer, provided such investment or investments do not
require any services on his part in the operation of the affairs of the entity
in which such investment is made and in which his participation is solely that
of an investor, (b) preventing Employee from purchasing securities in any
corporation whose securities are regularly traded, if such purchases shall not
result in his owning beneficially, at any time, more than 5% of the equity
securities of any corporation engaged in a business which is competitive,
directly or indirectly, to that of Employer, (c) preventing Employee from
engaging in any other activities, if he receives the prior written approval of
the Board of Directors of Company with respect to his engaging in such
activities. With exception to his role as Director and President of AIM Group,
Inc. and United Minerals Corporation.

 
-1-

--------------------------------------------------------------------------------

 
3. RECORDS


In connection with his engagement hereunder, Employee shall accurately maintain
and preserve all notes and records generated by Employer which relate to
Employer and its business and shall make all such reports, written if required,
as Employer may reasonably require.


4. TERM


Employee’s employment hereunder shall be for three twelve month periods (the
“Initial Term”), to commence on June 8, 2010 and end thirty-six months from the
date of this Agreement.  Thereafter, the Company may elect to extend employment
to Employee for one or more additional twelve-month periods (the “Subsequent
Term”), commencing thirty-six months from the date hereof.  A twelve-month
period shall be deemed a Contract Year.  For all compensation and benefit
purposes, other than those specifically addressed herein, the Employee shall be
deemed to have been continually employed with the Employer from June 8, 2010.


5. SALARY


As full compensation (“Base Salary”) for the performance of his duties on behalf
of Employer, Employee shall be compensated as follows:


(i)           Base Salary. Employer, (x) during the first-year of the term
hereof, shall pay Employee a base salary at the rate of Two-Hundred Seventy Five
Thousand Dollars ($275,000) per annum, payable semi-monthly; (y) during the
subsequent second-year of the term, Employer agrees to pay Employee a base
salary at the rate of Three-Hundred Fifty Thousand Dollars ($350,000) per annum,
payable semi-monthly; and (z) during the subsequent third-year of the term,
Employer agrees to pay Employee a base salary at the rate of Four-Hundred Twenty
Five Thousand Dollars ($425,000) per annum, payable semi-monthly.  If this
Agreement is renewed for a subsequent term or terms, base salary shall be
increased pursuant to; a) a minimum of Ten-Percent (10%) per year (the “Minimum
Increase”); or b) as the Board of Directors shall determine if in excess to the
Minimum Increase.  Future salary increases will be subject to mutual agreement
in accordance with job performance. Notwithstanding the foregoing, in the event
the Employer has not reached positive cash flow breakeven from operations or has
not become profitable through extraordinary gains, (the “Trigger Event”) the
base salary shall remain at the rate of Two-Hundred Seventy Five Thousand
Dollars ($275,000) per annum, payable semi-monthly until such time as the
Trigger Event transpires.

 
-2-

--------------------------------------------------------------------------------

 
(ii)  Annual Bonus. In addition to the Base Salary, Employee will be eligible
for an annual performance bonus, to be payable upon achievement of performance
goals and objectives to be mutually agreed upon by the Employee and the
Company’s Board of Directors in advance of the relevant performance period.


(iii)  Other Meritorious Adjustments. Directors may, in their sole discretion,
consider other meritorious adjustments in compensation, or a bonus, under
appropriate circumstances, including the conception of valuable or unique
inventions, processes, discoveries or improvements capable of profitable
exploitation.


    (iv)  Participation Bonus. Employer shall compensate Employee in the event
of a Transaction that closes while you are a member of the Board or employee or
during the twelve-month period following your removal from the Board or
termination as an employee:


(a) you will receive a flat fee equal to one percent (1%) of
the Aggregate Consideration of the net receivable by the Company or the
Company's shareholders exclusive of any associated costs or related expenses in
connection with such Transaction (the “Transaction Fee”).  For purposes of the
previous sentence,  (i) "Transaction" shall mean any transaction or related
series or combination of transactions whereby, directly or indirectly, control
of the Company or all or substantially all of the Company's business or assets
is acquired in a sale or exchange of stock, merger, consolidation or other
business combination, sale or exclusive license of assets or similar
transaction(s); and (ii) "Aggregate Consideration" shall mean (a) the amount of
all consideration (whether in the form of cash, securities, or other property)
directly or indirectly received or receivable by the Company or its shareholders
in any Transaction, including any amounts committed by any party to a
Transaction to be paid to the Company after any closing date (provided that the
Transaction Fee shall not be payable unless and until such time as such
committed, conditioned or contingent consideration is actually received by the
Company) plus (b) options, warrants or other securities conferring the option to
invest additional capital by any party to a Transaction (provided that the
Transaction Fee shall not be payable unless and until such time as such options,
warrants or other securities result in consideration actually being received by
the Company), plus (c) without duplication, the total amount of indebtedness
assumed by, repaid, refinanced or otherwise transferred (or any commitment to do
so) in connection with a Transaction; and


(b) you will receive one-percent (1%) Transaction Fee for Employee’s
participation in the realization of the monetization of the Company’s
intellectual property either through: a)  a settlement agreement; b)  license
agreement (except for licenses entered into in the ordinary course of the
Company’s business). or c) asset sale during the period of employment and
extending twelve months thereafter; provided that such twelve-month period will
be shortened to zero months if Employee’s employment is terminated for Cause.






 
-3-

--------------------------------------------------------------------------------

 
 
6.
EQUITY



(i)           Incentive Stock Options. Employee shall receive options during the
Term of this Agreement as determined by the Employer’s Board of Directors from
time to time, subject to subsections 6(ii) and (iii) below.


(ii)          Initial Stock Option Grant.  Upon execution of this Agreement,
Employee shall be granted an aggregate of 2,000,000 stock options at an exercise
price of one dollar ($1.00) per share (which exercise price is not less than the
closing price on the date of Board approval) for a five-year period pursuant to
the Company’s standard Stock Option Agreement, and further provided that:


a.           500,000 of these stock options shall vest immediately.


b.           500,000 of these stock options shall vest over a one-year period
starting at the date of this Agreement.


c.           500,000 of these stock options shall vest over a two-year period
starting at the date of this Agreement.


d.           The remaining 500,000 of these stock options shall vest over a
three-year period starting at the date of this Agreement.


(iii)         Change of Control.  In the event of a merger, acquisition or sale
transaction by the Employer which causes a Change of Control of the Employer
(the “Control Change”), any stock options or similar securities held
beneficially by the Employee shall automatically become fully vested.  For
purposes of this Section 6, Control Change shall mean the occurrence of any of
the following events:  (i) a majority of the outstanding voting stock of
Employer shall have been acquired or beneficially owned by any person (other
than Employer or a subsidiary of Employer) or any two or more persons acting as
a partnership, limited partnership, syndicate or other group, entity or
association acting in concert for the purpose of voting, acquiring, holding, or
disposing of voting stock of Employer; or (ii) a merger or a consolidation of
Employer with or into another corporation, other than (A) a merger or
consolidation with a subsidiary of Employer, or (B) a merger or consolidation in
which the holders of voting stock of Employer immediately prior to the merger as
a class hold immediately after the merger at least a majority of all outstanding
voting power of the surviving or resulting corporation or its parent; or (iii) a
statutory exchange of shares of one or more classes or series of outstanding
voting stock of Employer for cash, securities, or other property, other than an
exchange in which the holders of voting stock of Employer immediately prior to
the exchange as a class hold immediately after the exchange at least a majority
of all outstanding voting power of the entity with which Employer stock is being
exchanged; or (iv) the sale or other disposition of all or substantially all of
the assets of Employer, in one transaction or a series of transactions, other
than a sale or disposition in which the holders of voting stock of Employer
immediately prior to the sale or disposition as a class hold immediately after
the exchange at least a majority of all outstanding voting power of the entity
to which the assets of Employer are being sold.
 
 
-4-

--------------------------------------------------------------------------------

 
(iv)         Stock Compensation. The Company agrees to cause the issuance of
Two-Hundred Twenty-Five Thousand (225,000) shares of the Company’s restricted
common stock and deliver to the Employee in the amount of Six-Thousand
Two-Hundred Fifty (6,250) shares at the end of each thirty (30) day period for
the thirty-six (36) month term of this Agreement.
 
(v)         Stock Acceleration Bonus. Employer shall compensate Employee for
Employee’s participation in;  (a) securing either cumulative revenues in any
fiscal year of the Company; or (b)  an intellectual property related settlement
agreement; or (c)  intellectual property related license agreement (except for
licenses entered into in the ordinary course of the Company’s business); or (d)
an asset sale during the period of employment of Seventy-Five (75,000) shares of
restricted common stock of the Company to be deducted from the balance of
undelivered shares as described in Section 6 (iv) above for every Ten-Million
Dollars ($10,000,000) the Company receives as a result of (a), (b), (c), or (d)
of this Section 6 (v).


(vi)         Employee Stock Purchase.  Employee will be allowed to participate
in the purchase of Twenty-Five Thousand dollars, ($25,000) of the Company’s
restricted common stock in exchange for twenty-five thousand (25,000) shares at
a price of $1.00 each, the (“Purchase Price”) and receive 12,500 purchase
warrants exercisable at 125% of the Purchase Price for a period of three (3)
years.


7.           BUSINESS EXPENSES


The Employer also shall reimburse the Employee for all business expenses
incurred by Employee in the performance of his duties hereunder including, but
not limited to, travel on business, attending technical and business meetings,
professional activities, and customer entertainment, such reimbursement to be
made in accordance with regular Company policy and within a reasonable period
following Employee’s presentation of the details of, and proof of, such
expenses.


8.       FRINGE BENEFITS


(i)           During the term of this Agreement, Employer shall provide to
Employee, at its sole expense, hospitalization, major medical, life insurance
and other fringe benefits on the same terms and conditions as it shall afford
other senior management employees. In addition, Employer will seek to provide
key-man term life insurance on Employee in the amount of Two-Million Dollars
($2,000,000) to inure Fifty-Percent (50%) to the benefit of Employer and
Fifty-Percent (50%) to the benefit of the Employee’s estate. Nothing herein
shall require Employee to obtain or maintain such coverage.


(ii)          During the term of this Agreement, Employer shall provide paid
vacation, to Employee, which accrues from the date of execution of this
Agreement. The annual paid vacation earned for each Contract Year is: (i) three
(3) weeks per Contract Year for the first three (3) Contract Years of full-time
employment; (ii) four (4) weeks per Contract Year for more than three (3) and up
to seven (7) Contract Years of full-time employment; and (iii) five (5) weeks
per Contract Year for more than seven (7) Contact Years of full-time employment.


 
-5-

--------------------------------------------------------------------------------

 
9.       SUBSIDIARIES


For the purposes of this Agreement all references to business products, services
and sales of Employer shall include those of Employer’s affiliates.


10.     INVENTORIES: SHOP RIGHTS


All systems, inventions, discoveries, apparatus, techniques, methods, know-how,
formulae or improvements made, developed or conceived by Employee during
Employee’s employment by Employer, whenever or wherever made, developed or
conceived, and whether or not during business hours, which constitute an
improvement, on those heretofore, now or at any during Employee’s employment,
developed, manufactured or used by Employer in connection with the manufacture,
process or marketing of any product heretofore or now or hereafter developed or
distributed by Employer, or any services to be performed by Employer or of any
product which shall or could reasonably be manufactured or developed or marketed
in the reasonable expansion of Employer’s business, shall be and continue to
remain Employer’s exclusive property, without any added compensation or any
reimbursement for expenses to Employee, and upon the conception of any and every
such invention, process, discovery or improvement and without waiting to perfect
or complete it, Employee promises and agrees that Employee will immediately
disclose it to Employer and to no one else and thenceforth will treat it as the
property and secret of Employer.


Employee will also execute any instruments requested from time to time by
Employer to vest in it complete title and ownership to such invention, discovery
or improvement and will, at the request of Employer, do such acts and execute
such instrument as Employer may require, but at Employer’s expense to obtain
Letters of Patent, trademarks or copyrights in the United States and foreign
countries, for such invention, discovery or improvement and for the purpose of
vesting title thereto in Employer, all without any reimbursement for expenses
(except as provided in Section 5 or otherwise) and without any additional
compensation of any kind to Employee.




11.      CONFIDENTIAL INFORMATION and TRADE SECRETS


(i)   All Confidential Information shall be the sole property of
Employer.  Employee will not, during the period of his employment and for a
period ending two years after termination of his employment for any reason,
disclose to any person or entity or use or otherwise exploit for Employee’s own
benefit or for the benefit of any other person or entity any Confidential
Information which is disclosed to Employee or which becomes known to Employee in
the course of his employment with Employer without the prior written consent of
an officer of Employer except as may be necessary and appropriate in the
ordinary course of performing his duties to Employer during the period of his
employment with Employer. For purposes of this Section 11(a), “Confidential
Information” shall mean  any data or information belonging to Employer, other
than Trade Secrets, that is of value to Employer and is not generally known to
competitors of Employer or to the public, and is maintained confidential by
Employer, including but not limited to non-public information about Employer’s
clients, executives, key contractors and other contractors and information with
respect to its products, designs, services, strategies, pricing, processes,
procedures, research, development, inventions, improvements, purchasing,
accounting, engineering and marketing (including any discussions or negotiations
with any third parties).  Notwithstanding the foregoing, no information will be
deemed to be Confidential Information unless such information is treated by
Employer as confidential and shall not include any data or information of
Employer that has been voluntarily disclosed to the public by Employer (except
where such public disclosure has been made without the authorization of
Employer), or that has been independently developed and disclosed by others, or
that otherwise enters the public domain through lawful means.


 
-6-

--------------------------------------------------------------------------------

 
(ii)           All Trade Secrets shall be the sole property of Employer.
Employee agrees that during his employment with Employer and after its
termination, Employee will keep in confidence and trust and will not use or
disclose any Trade Secret or anything relating to any Trade Secret, or deliver
any Trade Secret, to any person or entity outside Employer without the prior
written consent of an officer of Employer.  For purposes of this Section 11(b),
“Trade Secrets” shall mean any scientific, technical and non-technical data,
information, formula, pattern, compilation, program, device, method, technique,
drawing, process, financial data, financial plan, product plan or list of actual
or potential customers or vendors and suppliers of Employer or any portion or
part thereof, whether or not copyrightable or patentable, that is of value to
Employer and is not generally known to competitors of Employer or to the public,
and whose confidentiality is maintained, including unpatented and un-copyrighted
information relating to Employer’s products, information concerning proposed new
products or services, market feasibility studies, proposed or existing marketing
techniques or plans and customer consumption data, usage or load data, and any
other information that constitutes a trade secret, as such term as defined in §
10-1-761 of the Official Code of Georgia Annotated, in each case to the extent
that Employer, as the context requires, derives economic value, actual or
potential, from such information not being generally known to, and not being
readily ascertainable by proper means by, other persons or entities who can
obtain economic value from its disclosure or use.


12.         NON-SOLICITATION OF EMPLOYEES


During the term of Employee’s employment and for one year thereafter, Employee
will not cause or attempt to cause any employee of Employer to cease working for
Employer to retain employment with another employer that is a competitor of
Employer’s.  However, this obligation shall not affect any responsibility
Employee may have as an employee of Employer with respect to the bona fide
hiring and firing of Employer’s personnel.


 
13.
NON-SOLICITATION OF CUSTOMERS AND PROSPECTIVE CUSTOMERS



Employee will not, during the period of his employment and for a period ending
two years after the termination of his employment for any reason, directly or
indirectly, solicit the business of any customer for the purpose of, or with the
intention of, selling or providing to such customer any product or service in
competition with any product or service sold or provided by Employer during the
12 months immediately preceding the termination of Employee’s employment with
Employer.


 
-7-

--------------------------------------------------------------------------------

 
14.         NON-COMPETITION


Employee agrees that during his employment with Employer, Employee will not
engage in any employment, business, or activity that is in any way competitive
with the business or proposed business of Employer, and Employee will not assist
any other person or organization in competing with Employer or in preparing to
engage in competition with the business or proposed business of Employer. The
provisions of this paragraph shall apply both during normal working hours and at
all other times including, without limitation, nights, weekends and vacation
time, while Employee is employed with Employer.
 
15.         TERMINATION


Employee’s employment with Employer may be terminated as follows:
 
(a)          Termination Without Just Cause.
 
(i)           Employer, in its sole discretion, may terminate Employee’s
employment hereunder for any reason without Just Cause (as defined below), at
any time, by giving written notice to Employee of such intent at least 30 days
in advance of the effective date of termination; provided, during all that 30
day notice period, Employer, in its sole discretion, may modify, reduce or
eliminate Employee’s duties hereunder.
 
(ii)           If Employer terminates Employee’s employment hereunder without
Just Cause Employer shall continue to pay to Employee his then-current base
salary, plus accrued but unpaid vacation time, accrued but unpaid benefits and
reimbursement of all unpaid business expenses (in each case, as of the date of
termination) (collectively the “Continued Benefits”) for a period of the greater
of (a) six months; or (b) the remainder of the Initial Term or Subsequent Term,
whichever the case may be (the “Continuation Period”).  Employee shall be
entitled to continued participation in all medical and disability plans, to the
extent such plans are provided by Employer, at the same benefit level at which
he was participating on the date of termination of the Employee’s employment
until the expiration of the Continuation Period.
 
(b)          Termination With Just Cause.
 
(i)           Employer may immediately terminate Employee’s employment hereunder
for Just Cause (as defined below) at any time upon delivery of written notice to
Employee.
 
(ii)           For purposes of this Agreement, the phrase “Just Cause” means:
(A) Employee’s material fraud, gross malfeasance, gross negligence, or willful
misconduct done in bad faith, with respect to Employer’s business affairs; (B)
Employee’s refusal or repeated failure to follow Employer’s established
reasonable and lawful policies of Employer; (C) Employee’s material breach of
this Agreement; or (D) Employee’s conviction of a felony or crime involving
moral turpitude.  A termination of Employee for Just Cause based on clause (A),
(B) or (C) of the preceding sentence will take effect 30 days after Employee
receives from Employer written notice of its intent to terminate Employee’s
employment and Employer’s description of the alleged cause, unless Employee, in
the good-faith opinion of Employer, during such 30-day period, remedies the
events or circumstances constituting Just Cause.
 
 
-8-

--------------------------------------------------------------------------------

 
(iii)           If Employee’s employment hereunder is terminated by Employer for
Just Cause, Employer will be required to pay to Employee only that portion of
his Base Salary, accrued vacation, and to the extent required under the terms of
any benefit plan or this Agreement, the vested portion of any benefit under such
plan, all as earned through the date of termination.
 
(c)            For Good Reason.
 
(i)           Employee may terminate employment hereunder For Good Reason (as
defined below), at any time, by giving written notice to Employer of such intent
at least 30 days in advance of the effective date of termination.
 
(ii)           For purposes of this Agreement, the phrase “For Good Reason”
means (A) any reduction in duties, responsibility, position or compensation; (B)
relocation of the Employee from the Atlanta, Georgia area or the Dallas, Texas
area; (C) Employer’s material breach of this Agreement; or (D) Employer’s
refusal or failure to establish and follow lawful policies and practices.
 
(iii)           If Employee terminates employment hereunder For Good Reason,
Employer shall continue to pay to Employee the Continued Benefits for the
Continuation Period.  Employee shall be entitled to continued participation in
all medical and disability plans, to the extent such plans are provided by
Employer, at the same benefit level at which he was participating on the date of
termination of the Employee’s employment until the expiration of the
Continuation Period.
 
(d)           Disability and Death.
 
Employee’s employment hereunder will be terminated immediately upon his
disability (as determined for purposes of Employer’s long-term disability plan)
or his death.  If Employee’s employment is terminated due to such disability or
death, Employer will be required to pay to Employee or Employee’s estate, as the
case may be, in addition to the amounts payable under Employer’s short-term and
long-term disability plans or life insurance plans (as applicable), only his
base salary and accrued vacation, earned through the date of termination, and to
the extent required under the terms of any benefit plan or this Agreement, the
vested portion of any benefit under such plan.  Employee or Employee’s estate,
as the case may be, will not by operation of this provision forfeit any rights
in which Employee is vested at the time of Employee’s disability or death.
 
16.        INJUNCTION


(i)           Should Employee at any time reveal, or threaten to reveal, any
such secret knowledge or information, or during any restricted period engage, or
threaten to engage, in any business in competition with that of Employer, or
perform, or threaten to perform, any services for anyone engaged in such
competitive business, or in any way violate, or threaten to violate, any of the
provisions of this Agreement, Employer shall be entitled to an injunction
restraining Employee from doing, or continuing to do, or performing any such
acts; and Employee hereby consents to the issuance of such an injunction.


(ii)           In the event that a proceeding is brought in equity to enforce
the provisions of this Paragraph, Employee shall not argue as a defense that
there is an adequate remedy at law, nor shall Employer be prevented from seeking
any other remedies which may be available.


 
-9-

--------------------------------------------------------------------------------

 
(iii)           The existence of any claim or cause of action by Employer
against Employee, or by Employee against Employer, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement by
Employer of the foregoing restrictive covenants but shall be litigated
separately.


17.           ARBITRATION


(i)           In the event that there shall be a dispute (a “Dispute”) among the
parties arising out of or relating to this Agreement, or the breach thereof, the
parties agree that such dispute shall be resolved by final and binding
arbitration before a single arbitrator in Atlanta, Georgia, administered by the
American Arbitration Association (the “AAA”), in accordance with AAA’s
Employment ADR Rules.  The arbitrator’s decision shall be final and binding upon
the parties, and may be entered and enforced in any court of competent
jurisdiction by either of the parties.  The arbitrator shall have the power to
grant temporary, preliminary and permanent relief, including without limitation,
injunctive relief and specific performance.


(ii)           The Company will pay the direct costs and expenses of the
arbitration, including arbitration and arbitrator fees.  Except as otherwise
provided by statute, Executive and the Company are responsible for their
respective attorneys’ fees incurred in connection with enforcing this
Agreement.  Executive and the Company agree that, to the extent permitted by
law, the arbitrator may, in his or her discretion, award reasonable attorneys’
fees to the prevailing party.


           18.                MISCELLANEOUS


If any provision of this Agreement shall be declared, by a court of competent
jurisdiction, to be invalid, illegal or incapable of being enforced in whole or
in part, the remaining conditions and provisions or portions thereof shall
nevertheless remain in full force and effect and enforceable to the extent they
are valid, legal and enforceable, and no provision shall be deemed dependent
upon any covenant or provision so expressed herein.


The parties hereto have made no agreements, representations or warranties
relating to the subject matter of this Agreement which are not set forth herein.
The provisions of this Agreement may not be amended, supplemented, waived, or
changed orally, but only in writing and signed by the party as to whom
enforcement of any such amendment, supplement, waiver, or modification is sought
and making specific reference to this Agreement.


The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, the Employer, its successors and assigns, and upon the
Employee and his legal representatives, heirs and legatees. This Agreement
constitutes a personal service agreement, and the performance of the Employee’s
obligations hereunder may not be transferred or assigned by the Employee.


The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement, on the part of either party, shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.


 
-10-

--------------------------------------------------------------------------------

 
This Agreement shall be construed and governed by the laws of the State of
Georgia.


IN WITNESS WHEREOF, this employment agreement is dated as of the 8 day of June
2010.


 

 
On Behalf of Employer:
     
AUGME TECHNOLOGIES, INC.
     
By: /s/ Shelly Meyers
 
Shelly Meyers,
 
Chairwoman of the Board of Directors
     
By: /s/ Paul R. Arena
 
Paul R. Arena, Employee


 
 
 
-11-

--------------------------------------------------------------------------------

 